 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 1 of 13 Page ID #:1861

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 17-1944 JVS (SPx)                                       Date   November 19, 2018

 Title             Richardson v. First Centennial Mortgage Corporation, et al.


 Present: The                    James V. Selna
 Honorable
                         Karla J. Tunis                                       Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:              Defendant’s Motion to Dismiss Second Amended Complaint and
                           for Sanction

                           Defendant Dane McClain’s Motion to Dismiss Amended
                           Complaint

                           Plaintiff’s Motion for Leave to File 3rd Amended Complaint

             Cause called and parties make their appearances. The Court’s
tentative ruling is issued. The parties make their arguments. The Court GRANTS
the defendants’ motions to dismiss and DENIES the plaintiff motion to amend,
ruling in accordance with the tentative ruling as follows:

     Defendant First Centennial Mortgage Corporation (“First Centennial”) filed a
motion to dismiss Plaintiff Gregory Richardson’s (“Richardson”) Second Amended
Complaint (“SAC”). Docket No. 53. Richardson, an attorney, is proceeding pro se.
Defendant Dane McClain (“McClain”) filed a separate motion to dismiss the SAC.
Docket No. 55. Richardson opposed both motions. Docket Nos. 61, 65.1 First
Centennial and McClain each replied. Docket Nos. 63, 72.

         1
         Richardson failed to timely file an opposition to either Defendants’ motion. Docket Nos. 61,
65; Local Rule 7-9. First Centennial filed a notice of non-opposition. Docket No. 57. Richardson
responded to the notice of non-opposition, Docket No. 58, and First Centennial replied, Docket No. 64.
In addition, McClain argues that the Court should not consider the late-filed oppositions pursuant to
Local Rule 7-12. Docket No. 63 at 2. However, First Centennial and McClain have not shown that they
would be prejudiced by the Court’s consideration of Richardson’s oppositions. Furthermore,
Richardson’s oppositions do not alter the Court’s conclusions in this order. Therefore, the Court
considers Richardson’s late-filed oppositions.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 13
 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 2 of 13 Page ID #:1862

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                                    Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

       Richardson also filed a motion for leave to file a Third Amended Complaint.
Docket No. 68. McClain filed an opposition. Docket No. 70. First Centennial filed a
notice of joinder in the opposition. Docket No. 71.

      For the following reasons, the motions to dismiss are granted with prejudice, and
the motion for leave to amend is denied as moot.

                                         I. BACKGROUND

       Richardson brings claims under the Truth in Lending Act (“TILA”), 15 U.S.C. §§
1601 et seq., the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§
2601–2617, the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code
§17200 et seq., and state common law. The claims arise out of Richardson’s divorce
action in California Superior Court. Richardson brings claims against Tracy Zhang
(“Zhang”), Joseph Howington (“Howington”), First Centennial and McClain.
Richardson claims that Defendants conspired against him to deny him of his
“constitutional and statutory rights under the United States Constitution, the California
Constitution, and the California Rules of Court.” SAC, Docket No. 52 ¶ 97. Zhang was
the respondent in the divorce action, and Howington represented Zhang. Id. ¶¶ 8–9.
McClain is a Senior Escrow Officer at non-party WFG National Title Company of
California (“WFG”).2 Id. ¶ 7.

       Richardson alleges that the Borrower’s Certification & Authorization (“BCA”)3
that he signed during the divorce proceedings was signed under “false and fraudulent”
pretenses because the judge in the proceedings did not have the authority to issue an
order requiring Richardson to sign the document. Id. ¶ 89. The crux of Richardson’s
claims is that the BCA and other documents were used without his consent to support a
loan application for which Richardson may be liable. Id. ¶¶ 29, 33, 86, 90. Richardson’s
previous complaints in this action were all based on the BCA; however, the SAC alleges

         2
         For the first time, Richardson refers to WFG as a defendant in the SAC. SAC, Docket No. 52,
caption, ¶ 7. The Court has not granted Richardson leave to join WFG as a party. Therefore, the Court
strikes any reference to WFG as a defendant in the instant action.
         3
         Richardson attached what he represented to be the BCA as an exhibit to the original complaint,
but it was unsigned and undated. See Compl., Docket No. 1, Ex. C. Richardson did not subsequently
provide a signed and dated copy.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 2 of 13
 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 3 of 13 Page ID #:1863

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                                 Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

that Defendants collectively committed wrongdoing in connection with (1) the BCA; (2)
a judgment in Richardson’s divorce proceeding, in part requiring Zhang to make a
$75,000 equalization payment to Richardson (“Judgment”); (3) a settlement agreement
between Zhang and Richardson (“Settlement”); (4) a document entitled “Without
Collection Notice”; (5) a Statement of Information; and (6) a Grant Deed by which
Richardson transferred his interest in the family residence to Zhang.4 Id. ¶¶ 10–26. The
SAC defines “DOCUMENTS” as the Statement of Information, the Grant Deed, the
“Without Collections Notice,” and the BCA.5 Id. ¶¶ 18–20, 22–23.

       The SAC adds allegations that, although Richardson signed the BCA and provided
it to Howington (“Petitioner-Endorsed BCA”), Howington returned to the Superior Court
for the County of Riverside (“RSC”) to request the Clerk to sign a second copy of the
BCA on Richardson’s behalf (“Clerk-Endorsed BCA”), which Defendants subsequently
used in their alleged wrongdoing. Id. ¶¶ 82–88. The SAC also adds the new allegation
that First Centennial provided the BCA to Howington, who provided it to McClain, and
that First Centennial and Howington authorized McClain to present the BCA to
Richardson for his signature. Id. ¶ 27. Lastly, the SAC adds allegations that Zhang’s
attorney e-mailed Richardson in January 2015 asking him to contact McClain to arrange
Richardson’s signature for purposes of an unspecified escrow created by McClain using
the Documents, Settlement and Judgment. Id. ¶¶ 63–67.

      The Court previously granted McClain’s motions to dismiss Richardson’s original
Complaint and his First Amended Complaint (“FAC”). Docket Nos. 37, 50. First
Centennial joined McClain in both previous motions to dismiss. Richardson filed the
SAC on July 30, 2018. SAC, Docket No. 52. First Centennial moved to dismiss the SAC
on August 13, 2018, and McClain moved to dismiss the SAC a week later. Docket Nos.
53, 55.

                                     II. LEGAL STANDARD


         4
         Richardson attaches what he represents to be blank and unsigned versions of the Without
Collection Notice, Statement of Information, and Grant Deed to the SAC. SAC, Docket Nos. 52-1, 52-
2, 52-3. Plaintiff fails to attach copies of the Judgment or Settlement to the SAC.
         5
        For purposes of this order, “Documents” refers to DOCUMENTS as defined by Richardson in
the SAC.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                             Page 3 of 13
 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 4 of 13 Page ID #:1864

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                              Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

       Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. Federal Rule of Civil Procedure 8(a) requires that a
complaint contain “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff must state “enough facts to state a
claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). A claim has “facial plausibility” if the plaintiff pleads facts that “allow[] the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In resolving a Rule 12(b)(6) motion under Twombly, the Court must follow a two-
pronged approach. First, the Court must accept all well-pleaded factual allegations as
true, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Second, assuming the
veracity of well-pleaded factual allegations, the Court must “determine whether they
plausibly give rise to an entitlement to relief.” Id. at 679. This determination is context-
specific, requiring the Court to draw on its experience and common sense, but there is no
plausibility “where the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct.” Id. For purposes of ruling on a Rule 12(b)(6) motion,
the court must “accept factual allegations in the complaint as true and construe the
pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire
& Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). However, courts “‘are not
bound to accept as true a legal conclusion couched as a factual allegation.’” Iqbal, 556
U.S. at 678 (quoting Twombly, 550 U.S. at 555).

       Under Federal Rule of Civil Procedure 9(b), a plaintiff must plead each
element of a fraud claim with particularity, i.e. , the plaintiff “must set forth more
than the neutral facts necessary to identify the transaction.” Cooper v. Pickett, 137
F.3d 616, 625 (9th Cir. 1997) (emphasis in original) (quoting In re GlenFed, Inc.
Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994)). A fraud claim must be
accompanied by “the who, what, when, where, and how” of the fraudulent conduct
charged. Vess v. CIBA-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)
(quoting Cooper, 137 F.3d at 627). “A pleading is sufficient under rule 9(b) if it
identifies the circumstances constituting fraud so that a defendant can prepare an
adequate answer from the allegations.” Moore v. Kayport Package Express, Inc.,
885 F.2d 531, 540 (9th Cir. 1989). Statements of the time, place, and nature of the
alleged fraudulent activities are sufficient, but mere conclusory allegations of
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 4 of 13
 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 5 of 13 Page ID #:1865

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                                  Date    November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

fraud are not. Id.

      A pro se plaintiff’s pleadings are liberally construed to afford the plaintiff “the
benefit of any doubt.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (quoting
Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)) (internal quotation
marks omitted). If, however, a court finds that a pro se complaint has failed to state a
claim, dismissal may be with or without leave to amend. Lopez v. Smith, 203 F.3d 1122,
1126-30 (9th Cir. 2000) (en banc).

                                         III. DISCUSSION

A.       Requests for Judicial Notice

       First Centennial filed a request for judicial notice (“RJN”) in support of its motion
to dismiss. Docket No. 54. Richardson opposed First Centennial’s RJN. Docket No. 62.
First Centennial replied. Docket No. 64.6 McClain also filed a RJN in support of his
motion, which Richardson opposed. Docket Nos. 56, 60.

      First Centennial requests judicial notice of two Superior Court filings involving
Richardson and Zhang, filed in case number RIC 1512993 and case number RIC
1512993. Docket No. 54 at 2. McClain requests judicial notice of two filings from case
number 5:17-cv-00487-VJ-SP in the Central District of California, in which Richardson
sued Howington, McClain, and First Centennial, among others. Docket No. 56 at 1–2.
Pursuant to Federal Rule of Evidence 201, the Court may take judicial notice of matters
of public record if the facts are not subject to reasonable dispute. Lee v. City of Los
Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001), overruled on other grounds by Galbraith
v. Cnty. of Santa Clara, 307 F.3d 1119, 1125 (9th Cir. 2002); see Fed. R. Evid. 201(b).
For instance, judicial notice is appropriate for court proceedings, if those proceedings
have a direct relation to the matter at issue. Reyn’s Pasta Bella, LLC v. Visa USA, Inc.,
442 F.3d 741, 746 n.6 (9th Cir. 2006); U.S. ex rel. Robinson Rancheria Citizens Council
v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). Therefore, the Court grants each
Defendants’ request for judicial notice.


         6
        Richardson filed a “Response” to First Centennial’s reply. Docket No. 66. The Court strikes
Richardson’s “Response” to the reply as an improper filing. L.R. 7-10.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 5 of 13
 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 6 of 13 Page ID #:1866

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                              Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

       Richardson’s opposition to both Defendants’ requests attaches copies of a number
of documents and asks the Court to take judicial notice of these documents. Docket Nos.
60–62. However, the Court does not rely on these documents in this order, and
Richardson does not demonstrate how the documents contain facts relevant to any issues
in the instant motions. Therefore, the Court denies Richardson’s requests.

B.       The SAC Fails to State a Plausible Claim for Relief

      First Centennial and McClain each argue that the SAC fails to state a plausible
claim for relief. Docket Nos. 53, 55. For the following reasons, the Court agrees.

         1.      Fraud-Based Claims

        Richardson’s SAC contains six causes of action predicated on fraud. These
include the third (“Common Law Fraud”), fourth (“Statutory Fraud and Concealment”),
fifth (“Promissory Fraud”), eighth (“Intentional Misrepresentation”), ninth (“Negligent
Misrepresentation”), and eleventh (“Common Law Fraud Pertaining to the
DOCUMENTS”) causes of action. A misrepresentation — a false statement,
concealment, or nondisclosure — is an essential element of every claim for fraud.
Robinson Helicopter Co. v. Dana Corp., 34 Cal.4th 979, 990 (2004). When a plaintiff
alleges a “unified course of fraudulent conduct and rel[ies] entirely on that course of
conduct as the basis of a claim, . . . [that] claim is said to be ‘grounded in fraud’ or to
‘sound in fraud,’ and the pleading of the claim as a whole must satisfy the particularity
requirements of Rule 9(b).” Vess, 317 F.3d at 1103-04. As noted above, to satisfy Rule
9(b), the party alleging a claim grounded in fraud must set forth facts establishing “the
who, what, when, where, and how,” of the misconduct. Id. at 1106. Furthermore, the
party “must set forth what is false or misleading about the statement, and why it is false.”
Id. Merely alleging “neutral facts to identify the transaction” is insufficient. Kearns v.
Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (quoting In re GlenFed, 42 F.3d at
1549).

       The SAC alleges that Defendants “created and used the DOCUMENTS to make
false and fraudulent statements” contained therein by “certifying as to the truth” of the
information in the Documents. SAC, Docket No. 52 ¶¶ 143, 163, 180, 183. The SAC
also alleges that Defendants “concealed information pertaining to the DOCUMENTS
which would have demonstrated the falsity of those statements.” Id. ¶ 162, 184.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 6 of 13
 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 7 of 13 Page ID #:1867

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                              Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

       Richardson’s SAC fails to specify which Defendant made the allegedly false
statements in the Documents or when the statements were made. Richardson also doesn’t
allege that any false or fraudulent statements in the BCA were made to him; rather, they
were allegedly made to other Defendants. Id. ¶ 29–33. In fact, the SAC acknowledges
that neither McClain nor First Centennial made any representations to Richardson about
the contents of the BCA. Id. ¶ 28. Richardson fails to allege how he could have relied on
statements not made to him. The conclusory allegation that Richardson “actually and
reasonably relied upon the DOCUMENTS” by requesting copies of them from the
Defendants fails to specify how, when, or why he relied on which false statements. Id. ¶
168. Richardson fails to sufficiently allege which statements in which documents were
made by which Defendant to Richardson. Lastly, Richardson fails to connect McClain to
the BCA; the allegation that McClain was “authorized” by other Defendants to present
the BCA to Richardson for his signature does not sufficiently allege a “false statement”
by McClain. Id. ¶ 27.

       Richardson argues that his fraud claims against First Centennial depend on the
principle of “indirect deception,” which allows for fraud liability when a party makes a
misrepresentation to one person intending that it be repeated and acted upon by the
plaintiff. Docket No. 65 at 11–12. However, plaintiff alleging fraud by “indirect
deception” must still allege which statements were false, who made the false statements,
how they were intended to induce reliance, and resulting damages. See Mirkin v.
Wasserman, 5 Cal. 4th 1082, 1096 (1993); Rest. 2d Torts § 533. As noted above,
Richardson fails to sufficiently allege fraud with particularity, and thus his “indirect
deception” theory fails.

      For these reasons, Richardson again fails to establish “the who, what, when, where,
and how” of the alleged misconduct. The Court cannot determine what allegedly
fraudulent statements, if any, are attributable to either McClain or First Centennial
because of these deficiencies. The SAC thus again fails to satisfy the heightened
pleading requirements for claims sounding in fraud.

         2.      TILA

      Congress passed TILA to “avoid the uninformed use of credit.” Jackson v. Grant,
890 F.2d 118, 120 (9th Cir. 1989) (internal quotations omitted). The act allows
consumers to rescind a transaction, “in which a security interest . . . is or will be retained .
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 7 of 13
 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 8 of 13 Page ID #:1868

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                               Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

. . in any property which is used as the principal dwelling of the person to whom credit is
extended. . . . until midnight of the third business day following the consummation of the
transaction.” 15 U.S.C. § 1635(a). It also provides that “[t]he creditor shall clearly and
conspicuously disclose, in accordance with regulations of the Bureau, to any obligor in a
transaction subject to this section the rights of the obligor under this section.” Id.

        Richardson alleges that he became “an involuntary borrower, co-borrower or
obligor” to an August 2015 mortgage that incorporated the Documents. SAC, Docket
No. 52 ¶ 104. Richardson also alleges that he received no notice of his rescission rights
or disclosure of the material terms of the mortgage. Id. ¶¶ 114–15. However, for the
third time, Richardson’s TILA claim against McClain fails because Richardson fails to
allege that McClain is a creditor. Richardson again alleges that First Centennial is a
creditor, id. ¶ 116, but fails to allege the facts of a transaction that would require
disclosure by First Centennial. Richardson still has not provided a signed copy of the
BCA, and the August 2015 deed of trust lists only Zhang as a borrower. Docket No. 41,
Ex. 1. Therefore, Richardson fails to allege that he is obligated or allegedly obligated to
pay any debt to First Centennial, i.e., that he was a party to any credit transaction
involving a security interest in his family residence. Accordingly, the Court dismisses
Richardson’s first cause of action.

         3.      RESPA

       Only borrowers may assert RESPA claims. See Aldana v. Bank of Am., N.A., No.
CV 14-7489-GHK FFMX, 2014 WL 6750276, at *3 (C.D. Cal. Nov. 26, 2014) (“[A]
defendant’s liability in a civil action under RESPA is limited to borrowers.” (quoting
Correa v. BAC Home Loan Servicing, LP, 853 F. Supp. 3d 1203, 1207 (M.D. Fla. 2012)).
 The only changes that Richardson makes to this claim are allegations that the terms of
the BCA deemed him a borrower under the August 2015 mortgage because he is liable to
guarantee Zhang’s loan application, disclosure, and payments. SAC, Docket No. 52 ¶¶
126–27. But, as discussed above, Richardson fails to allege facts showing that he was a
borrower to any loan. Therefore, the Court dismisses Richardson’s second cause of
action.

         4.      Breach of Contract

         “A cause of action for breach of contract requires pleading of a contract, plaintiff’s
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 8 of 13
 Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 9 of 13 Page ID #:1869

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                              Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

performance or excuse for failure to perform, defendant’s breach and damage to plaintiff
resulting therefrom. A written contract may be pleaded either by its terms–set out
verbatim in the complaint or a copy of the contract attached to the complaint and
incorporated therein by reference–or by its legal effect.” McKell v. Washington Mut.,
Inc., 142 Cal. App. 4th 1457, 1489 (2006) (quoting 4 Witkin, Cal. Proc. 4th Pleading, §§
476, 479-80 (1997)) (internal citations omitted).

       The SAC adds allegations that a binding contract was formed by an unspecified
combination of “escrows” and the Documents, which Defendants breached. SAC,
Docket No. 52 ¶¶ 211–20. However, the SAC again fails to allege all of the necessary
elements of a breach of contract claim. First, Richardson again fails to adequately allege
that he performed his duties pursuant to the alleged contracts; rather, he makes the
conclusory allegation that he “complied with the terms of the escrows, the
DOCUMENTS, the SETTLEMENT, and the JUDGMENT, and has done everything
required of him under the terms of the DOCUMENTS.” Id. ¶ 215. Second, although
Richardson identifies acts that allegedly breached the escrows and the Documents, he
again fails to allege what terms of said Documents that First Centennial or McClain
violated with such acts. Id. ¶¶ 217–20. Therefore, the Court dismisses Richardson’s
sixth cause of action.

         5.      False Advertising and UCL

       Richardson’s seventh cause of action is again predicated on First Centennial’s
alleged false advertising. When evaluating false advertising claims under the UCL, the
court must evaluate the advertisements from the vantage of a “reasonable consumer.”
Williams v. Gerber Prods. Co., 552 F.3d 934, 938-39 (9th Cir. 2008). Under the
reasonable consumer standard, the plaintiff must allege that members of the public are
likely to be deceived by the defendant’s alleged false advertising. Id. at 938. This
requires the plaintiff to show that the advertisement is (1) false, (2) actually misleads the
public, or (3) has the capacity, likelihood, or tendency to deceive or confuse the public.
Id.

      The SAC essentially repeats the false advertising and UCL allegations Richardson
made in the FAC. Richardson replaces “BCA” with “DOCUMENTS,” id. ¶¶ 237–43,
and adds allegations that First Centennial’s advertisements are false because First
Centennial did not assist Richardson in understanding the loan process. Id. ¶¶ 226–36.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 9 of 13
Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 10 of 13 Page ID #:1870

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                                  Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

However, the alleged false advertisements make statements regarding actions First
Centennial promises to take with those who have applied for a loan or those to whom it
actually lends; as noted, Richardson concedes that he never completed a loan application
with First Centennial, and the Court has already found that Richardson does not allege
that he was a borrower with First Centennial. Id. ¶ 34. Consequently, there is nothing in
the SAC that alleges the advertisements actually misled the public or had the capacity to
mislead the public. Therefore, Richardson again fails to show any of the required
elements of false advertising and unfair competition. Accordingly, the Court dismisses
Richardson’s seventh cause of action.

         6.      Breach of Fiduciary Duty

       Richardson again failed to amend his pleading to establish why McClain and First
Centennial owed him a fiduciary duty. The elements of a cause of action for breach of
fiduciary duty are: (1) existence of a fiduciary duty; (2) breach of the fiduciary duty; and
(3) damage proximately caused by the breach.” Tribeca Cos., LLC v. First Am. Title Ins.
Co., 239 Cal. App. 4th 1088, 1114 (2015) (quoting Gutierrez v. Girardi, 194 Cal. App.
4th 925, 932 (2011)). The SAC alleges that First Centennial owed Richardson a fiduciary
duty based on its involvement with and use of the Documents, and that McClain owed a
duty based on his creation of an escrow. ¶¶ 271, 276. However, Richardson again fails
to make any specific allegations against First Centennial suggesting the existence of a
fiduciary relationship. Furthermore, even if McClain created an escrow, the SAC fails to
allege how Richardson was a party to it. Therefore, because Richardson fails to plead the
existence of a fiduciary duty, the Court dismisses the tenth and thirteenth causes of
action.7

         7.      Abuse of Process

       “To establish a cause of action for abuse of process, a plaintiff must plead two
essential elements: that the defendant (1) entertained an ulterior motive in using the
process and (2) committed a wilful act in a wrongful manner.” Coleman v. Gulf Ins.
Grp., 41 Cal.3d 782, 792 (1986).


         7
       The thirteenth cause of action for “Violation of Fiduciary Duty In Using The Clerk-Endorsed
BCA to Refinance Family Residence” is alleged only against Zhang. SAC, Docket No. 52 ¶¶ 315–38.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                             Page 10 of 13
Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 11 of 13 Page ID #:1871

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                              Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

      Richardson fails to make any substantive changes to his deficient abuse of process
claim. The SAC again alleges that Defendants’ improper purpose was to use the
Documents “to obtain refinancing [for Zhang without] her compliance with the
SETTLEMENT and JUDGMENT.” ¶ 297. The SAC also again alleges that Defendants
“improperly obtained the signature of the Clerk of the RSC for the Clerk-Endorsed
BCA,” which was “unnecessary” because Richardson had already provided Howington
with a signed copy of the BCA. ¶ 305. However, as the Court stated in its prior order
dismissing this claim, it does not necessarily follow that an act is performed in a wrongful
manner just because it is unnecessary. Furthermore, First Centennial was not a party to
Richardson’s family law matter, made no motion or application in that matter, and thus
could not have had any plausible “ulterior motive” to allow Zhang to “avoid making”
equalizing payments, as suggested in Richardson’s opposition. Docket No. 65 at 28.
Finally, the SAC fails to allege that McClain made any use of court process, abusive or
otherwise. Therefore, the Court dismisses Richardson’s twelfth cause of action.

         8.      Declaratory Relief

       At the hearing, Richardson argued that the SAC should survive even if all of his
other claims are dismissed based on his request for declaratory relief. In the SAC,
Richardson seeks a declaratory judgment that (1) the Clerk-Endorsed BCA contains false
and fraudulent statements; (2) Richardson incurred no future liability as a result of
signing the BCA; (3) the Documents were used by Defendants; and (4) the Clerk-
Endorsed BCA and Petitioner-Endorsed BCA are cancelled. SAC, Docket No. 52 at 37,
Prayer for Relief.

        Under the Declaratory Judgment Act, federal courts have discretion to “declare the
rights and other legal relations of any interested party seeking such declaration whether
or not further relief is or could be sought.” 28 U.S.C. § 2201. A claim for relief under the
Declaratory Judgment Act requires a dispute that is: (1) “definite and concrete, touching
the legal relations of parties having adverse legal interests”; (2) “real and substantial”;
and (3) “admit[ting] of specific relief through a decree of a conclusive character, as
distinguished from an opinion advising what the law would be upon a hypothetical state
of facts.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (internal
quotation marks and citation omitted). The Declaratory Judgment Act confers “unique
and substantial discretion” upon district courts “in deciding whether to declare the rights
of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 11 of 13
Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 12 of 13 Page ID #:1872

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                              Date   November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

       “As an equitable remedy, declaratory relief is ‘dependent upon a substantive basis
for liability’ and has ‘no separate viability’ if all other causes of action are barred.”
Flores v. EMC Mortg. Co., 997 F. Supp. 2d 1088, 1111 (E.D. Cal. 2014) (citation
omitted). As stated above, the Court dismisses all of Richardson’s substantive claims
with prejudice. Because Richardson fails to state any claim, there is no actual
controversy on which to predicate declaratory relief. See 28 U.S.C. § 2201.
Accordingly, Richardson’s request for declaratory relief is also dismissed.

C.       Leave to Amend

       First Centennial and McClain argue that the Court should dismiss the SAC without
leave to amend. The Court agrees. This is Richardson’s third opportunity to plead
plausible claims for relief against First Centennial and McClain in this action.
Richardson has not updated his deficient pleadings in any significant way since his
original complaint, demonstrating his likely inability to plead any claim for relief if
granted leave to file the Third Amended Complaint. Therefore, the Court dismisses
Richardson’s claims with prejudice, and without leave to amend.

     Additionally, based on the foregoing, Richardson’s separate motion for leave to
amend is denied as moot.

D.       First Centennial’s Request for Sanctions

       First Centennial argues that Richardson’s conduct in the instant litigation warrants
sanctions pursuant to the Court’s inherent power and 28 U.S.C. § 1927, which First
Centennial argues applies even though Richardson proceeds pro se because he is an
attorney. Docket No. 53-1 at 18–22. Specifically, First Centennial argues that sanctions
are warranted because the Court has struck Richardson’s pleadings for failure to comply
with the Local Rules, Richardson has failed to meet and confer with opposing counsel on
multiple occasions, and Richardson never served the Superior Court action on First
Centennial in which the court granted summary judgment to Howington. Id. at 20–21.

      First Centennial requests that the Court allow it to present evidence on the amount
of appropriate sanctions to award. Id. at 20. First Centennial also requests that, if the
Court grants Richardson leave to amend, the Court permit First Centennial to make a
motion to declare Richardson a vexatious litigant. Id. at 21.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 12 of 13
Case 5:17-cv-01944-JVS-SP Document 74 Filed 11/19/18 Page 13 of 13 Page ID #:1873

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       EDCV 17-1944 JVS (SPx)                                        Date     November 19, 2018

 Title          Richardson v. First Centennial Mortgage Corporation, et al.

      The Court finds that Richardson’s conduct, although troublesome, does not warrant
the imposition of monetary sanctions at this stage. However, First Centennial is free to
make a motion under Local Rule 83-8 to declare Richardson a vexatious litigant if First
Centennial is so inclined.

                                        IV. CONCLUSION

      For the foregoing reasons, the Court grants First Centennial’s motion to dismiss
and McClain’s motion to dismiss. The Court grants both motions to dismiss with
prejudice, and Plaintiff is denied leave to amend. The Court denies as moot
Richardson’s motion for leave to file a Third Amended Complaint.

                 IT IS SO ORDERED.

      Counsel for defendants shall prepare, serve and submit, within 7 days, a proposed
order or orders of dismiss in accordance with this Court’s ruling.




                                                                                       ________:__12____
                                                       Initials of Preparer      kjt




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                    Page 13 of 13
